Appeal from an order of filiation, made July 22, 1936, by the Children’s Court of Columbia county. Also appeal from an order made on the 18th day of July, 1936, denying defendant’s application to reopen the hearing and permit defendant to introduce in evidence additional testimony. The defendant asks a reversal of the order of filiation on the ground that the evidence, upon which the order was made, was discredited and unworthy of belief. Orders unanimously affirmed, with fifty dollars costs and disbursements in favor of the respondent against the appellant. Present — Hill, P. J., Rhodes, McNamee, Crapser and Bliss, JJ.